Citation Nr: 0533129	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
service-connected residuals of surgery to repair a laceration 
of the right hand, to include whether a separate rating is 
warranted for sensory loss of the right hand.  

2.  Entitlement to special monthly compensation (SMC) due to 
loss of use of the right upper extremity.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1962 through June 1964.  He had service 
in the Republic of Vietnam.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2003 and November 2004.  Each 
time, it was remanded for further development.  

In April 2004, the veteran had a videoconference with a 
Veterans Law Judge.  During that hearing, the veteran raised 
contentions to the effect that he was entitled to a total 
rating due to unemployability caused by his service-connected 
disability (TDIU).  

That claim has not been certified to the Board on appeal or 
otherwise developed for appellate purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2001).  However, it is referred to 
the RO for necessary action.  

The Veterans Law Judge who conducted the April 2004 hearing 
is no longer employed by the Board.  Consequently, the Board 
offered the veteran an opportunity for another hearing by a 
Veterans Law Judge who would participate in the decision on 
his appeal.  

The veteran did not respond to that offer; and therefore, the 
Board assumes that he does not want an additional hearing.  



FINDINGS OF FACT

1.  The residuals of surgery to repair lacerations of the 
tendons of the right hand, which consist primarily of pain, 
weakness and limitation of function and dexterity, are 
consistent with favorable ankylosis of the index, middle, 
ring and little fingers.  

2.  The veteran is not shown to have loss of use of the right 
hand due to service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected postoperative residuals 
of surgery to repair a laceration of the right hand, to 
include a separate disability rating for sensory loss of the 
right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.69, 4.71a including Diagnostic Code (DC) 5221 
(2005).  

2.  The criteria for SMC due to loss of use of the right 
upper extremity due to service-connected have not been met.  
38 U.S.C.A. § 1114(k), 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 3.350(a)(2) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In developing the record, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

VA must notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
particular, VA must ensure that the veteran has been notified 
of the following:  (1) the information and evidence not of 
record that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give VA 
everything he has pertaining to his claims.  

By virtue of information contained in a letter, dated in 
October 2001; the Statement of the Case (SOC), issued in 
August 2002; the Supplemental Statement of the Case (SSOC), 
issued in June 2005; and the Board's September 2003 and 
November 2004 remands, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits, as will as 
his and VA's respective responsibilities regarding the 
acquisition of such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on either issue on appeal.  Thus, 
the Board believes that all relevant evidence that is 
available has been obtained.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  As 
noted, the veteran had a videoconference with a Veterans Law 
Judge in April 2004.  

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim of entitlement to increased ratings 
for his service-connected right hand disability and his claim 
for SMC due to loss of use of that hand.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  

Accordingly, the Board will proceed to the merits of the 
appeal.  



II.  The Facts and Analysis


A.  The Increased Rating, Right Hand

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the veteran is 
shown to be right handed.  

When the veteran filed his claim, limitation of motion of the 
index, long, ring and little fingers of the major hand was 
rated in accordance with 38 C.F.R. § 4.71a, DC 5217and 5221.  

Under DC 5221, a 40 percent rating was warranted for 
favorable ankylosis of those fingers.  Under DC 5117, a 50 
percent rating was warranted for unfavorable ankylosis of 
those fingers.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits, the 
following rules were observed:  

1.  Ankylosis of both the 
metacarpophalangeal (MCP) and proximal 
interphalangeal joints (PIP), with either 
joint in extension or in extreme flexion, 
was rated as amputation. 

2.  Ankylosis of both the MCP and PIP 
joints, even though each was individually 
in a favorable position, was rated as 
unfavorable ankylosis. 

3.  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination was made on the basis of 
whether motion is possible within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating was for favorable 
ankylosis, otherwise unfavorable.  38 
C.F.R. 4.71a, DC 5216-5227 (2001).  

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or extreme flexion, or with rotation and angulation 
of the bones, was rated as amputation.  Note (a) following 
38 C.F.R. § 4.71a, DC 5219 (2001).  

The rating for DC 5217 applied to unfavorable ankylosis or 
limited motion preventing flexion of the fingertips to within 
two inches (5.1 cm) of the median transverse fold of the 
palm.  Note (b) following 38 C.F.R. § 4.71a, DC 5219 (2001).

During the pendency of the appeal, the RO raised the 
veteran's rating for his service-connected right hand 
disability from 10 percent to 40 percent.  That increase was 
accomplished in accordance with the criteria in 38 C.F.R. 
§ 4.71a, DC 5221 and became effective on August 27, 2001.  

During the pendency of the appeal, the VA promulgated changes 
in the regulations applicable to rating ankylosis and 
limitation of motion of the hands.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002) (effective August 26, 2002 and codified 
at 38 C.F.R. § 4.71a, DC's 5216 - 5230).  

Those changes are potentially relevant in rating the 
veteran's service-connected residuals of surgery to repair a 
laceration of the right hand, to include whether a separate 
rating is warranted for sensory loss of the right hand.  

Under the new regulations, the substantive criteria set forth 
in 38 C.F.R. § 4.71a, DC's 5217 and 5221 did not change.  
However, a note added to DC 5217 indicated that were there 
was unfavorable ankylosis of the index, long, ring, and 
little fingers, consideration had to be given to an 
evaluation as for amputation.  

Under the new regulations, the tables concerning "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: 
FAVORABLE ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL 
FINGERS'' were removed from 38 C.F.R. § 4.71a.  In their 
place was added the following provisions relevant to the 
veteran's claim:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1)  For the ring and little fingers (digits IV and V), zero 
degrees of flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits IV 
through V, the MCP joint has a range of zero to 90 degrees of 
flexion, the PIP joint has a range of zero to 100 degrees of 
flexion, and the DIP joint has a range of zero to 70 or 80 
degrees of flexion.  

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  

(3)  Evaluation of ankylosis of the ring and little fingers:

(i)  If both the MCP and PIP joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at the PIP joint or proximal 
thereto.

(ii) If both the MCP and PIP joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the MCP or PIP joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the MCP or PIP joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected right hand 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

The RO provided the veteran with the new regulatory criteria 
in the October 2002 and November 2004 SSOC.  The veteran's 
representative submitted additional argument on his behalf in 
February 2005 and March 2005.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the evidence, such as the reports of VA 
examinations performed in November 2001 and February and 
April 2004, discloses that the veteran's service-connected 
right hand disability is manifested primarily of pain, 
weakness and limitation of motion and dexterity.  

However, during the November 2001 examination, he was able to 
touch his thumb with all of the fingers on his right hand.  
He was also able to bring his fingertips to within one inch 
of the transverse fold of the palm.  

Although the veteran has prefers to carry his right hand with 
the fingers flexed, the recent VA testing in May 2005 shows 
that he is able to extend his fingers.  Moreover, he does not 
demonstrate ankylosis of both the MCP and PIP joints, with 
either joint in extension or in extreme flexion or each joint 
individually in a favorable position.  Thus, he does not 
demonstrate unfavorable ankylosis in his index, middle, ring 
and little fingers.  

The veteran complains of a lack of sensation on the dorsum of 
the right hand.  However, in May 2005, a VA examiner noted 
that a sensory examination was inconsistent to pinprick and 
that a test of vibratory sensation was equal in both hands.  

While nerve conduction studies, performed by the VA in April 
2004 revealed deficits in the median and ulnar nerves, those 
abnormalities affected both upper extremities and were 
reportedly evidence of polyneuropathy associated with the 
veteran's diabetes.  

Indeed, there was no competent evidence that such 
abnormalities were associated with the veteran's service-
connected right hand disability.  

Otherwise, the evidence is essentially negative for objective 
manifestations associated with the veteran's service-
connected right hand disability.  There is no competent 
evidence of associated heat or discoloration, and the 
residual surgical scar is well healed without evidence of 
attachment to any underlying structure.  

Given the foregoing evidence, the Board concludes that the 
manifestations of the veteran's service-connected right hand 
disability more nearly reflect the criteria for a 40 percent 
rating under both the new and old criteria.  38 C.F.R. 
§ 4.71a, DC 5221.  

Accordingly, an increased rating for the veteran's service-
connected right hand disability is not warranted.  

In arriving at this decision, the Board has considered 
evaluating each digit separately and combining the 
evaluations.  However, such an evaluation under the 
applicable rating codes could not produce a rating in excess 
of the current 40 percent schedular evaluation.  38 C.F.R. 
§ 4.25, 4.71a, DC 5229, 5230 (2005).  


II.  SMC

The veteran contends that his right hand is essentially 
useless and that he is, therefore, entitled to a higher rate 
of compensation (SMC) under 38 U.S.C.A. § 1114.  

SMC is payable for each anatomical loss or loss of use of one 
hand.  Loss of use of a hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  For example, complete 
ankylosis of two major joints of an extremity will constitute 
loss of use of the hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(2).  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.  

The veteran's outpatient treatment records from the VA and 
from the Social Security Administration, such as those dated 
in June and December 2001, show complaints of pain and 
limited function in the right hand.  However, they are 
negative for any complaints or clinical findings that the 
veteran has lost the use of his right hand.  

Following April 2004 VA examinations of the veteran's 
peripheral nerves and muscles, the examiners rendered 
conflicting opinions as to whether the veteran had lost the 
use of his right hand.  The following month, however, the 
examiners reconciled those opinions and agreed that the 
veteran had not, in fact, sustained such loss.  

In this regard, there is no competent evidence that no 
effective right hand function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow with use of a suitable 
prosthetic appliance.  

During the veteran's most recent VA examinations, he stated 
that he required assistance with dressing and tying his 
shoes.  However, the evidence showed that he was able to 
drive, bathe, groom and feed himself.  

In fact, calcifications and an abrasion seen on his right 
hand suggested intensive use of the hand.  In this regard, it 
was noted in a May 2005 addendum to the April 2004 VA 
examinations that the veteran repeatedly wanted to use his 
right hand to perform routine functions such as opening a 
door, removing his driver's license from his wallet, and 
removing papers from his left shirt pocket.  However, he 
quickly refrained from doing so.  

In any event, the preponderance of the evidence shows that 
the veteran retains use of his right hand.  As such, SMC is 
not warranted under 38 U.S.C.A. § 1114(k).  

In arriving at this decision, the Board has considered the 
representative's September 2005 request for a new VA 
examination.  He notes that, following the April 2004 
examination, one of the examiner's concluded that the veteran 
had lost the use of his right hand.  He maintains that the 
subsequent reconciliation represented an attempt lead the 
examiner to a conclusion which would be unfavorable to the 
veteran.  He further maintains that such action was a 
violation of the VA regulation which forbids rating officers 
from allowing their personal feelings to interfere with their 
objectivity.  38 C.F.R. § 4.23 (2005).  Therefore, he 
contends that an additional examination is warranted.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes. 38 C.F.R. 3.326(a) (2004).  

In this case, rather than an attempt to lead one of the VA 
examiners to a conclusion adverse to the veteran, the 
additional evaluations in May 2005 were necessary to 
reconcile conflicting opinions by examiners who had evaluated 
the veteran in April 2004.  

Indeed, one examiner had found the veteran's right hand 
essentially useless, while the other examiner noted evidence 
suggesting that the veteran had been able to use the hand.  

Moreover, the fact that the veteran retains use in his right 
hand is affirmed not only by the reconciliation in May 2005, 
but by the extensive treatment records from the VA and from 
the Social Security Administration.  In fact, such records 
are negative for complaints or clinical findings relating to 
loss of use of the right hand.  

In light of the foregoing, the Board finds the medical 
evidence adequate for rating purposes.  Accordingly, the 
request for an additional examination is denied.  


III.  Extraschedular Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of surgery to 
repair a laceration of the right hand, to include whether a 
separate rating is warranted for sensory loss of the right 
hand.  

The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating that disability.  
38 C.F.R. § 3.321(b)(1) (2003).  

Although the veteran is unemployed and receives Social 
Security benefits, such unemployment is reportedly due to 
multiple disabilities, rather than his service-connected 
right hand disorder alone.  Indeed, the record shows that the 
manifestations of that disability are those contemplated by 
the regular schedular standards.  

In this regard, it must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1).  



ORDER

An increased rating in excess of 40 percent for the service-
connected residuals of surgery to repair a laceration of the 
right hand, to include whether a separate rating is warranted 
for sensory loss of the right hand, is denied.  

SMC due to loss of use of the right upper extremity is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


